Title: To Thomas Jefferson from C. W. F. Dumas, 10 October 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 10 Oct. 1788. The approval of his conduct, as evidenced by TJ’s letter of 30 Sep., is the only satisfaction he has had for a long time except a “mens conscia recti” in the midst of a veritable purgatory. The enclosure for Congress makes it unnecessary to say more.—His duty to Congress and his family forces him to live like a hermit, in physical discomfort, without companionship or consolation. Encloses a letter he received from Mr. L[uzac] which gives him reason to think that Mr. Diodati no longer has reason for complaint. Hopes to be informed soon of accession of North Carolina and Rhode Island. His family send their respects.
